Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 8/24/2022, has been entered into the record. 
Claims 1-16 and 21-24 are presented for examination.

Claim Objections
Claim 4 is objected to because of the following informalities:  The limitation: “wherein the n-type work function metal layer comprises aluminum” should be deleted since this limitation has been repeated in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s original specification does not provide support for wherein the capping layer comprises the n-type metal, wherein the n-type metal is aluminum, as now recited in claim 11.  Claims 12-16 are rejected because of their dependence on claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US Pub. No. 2019/0035916 A1), hereafter referred to as Chiu, in view of Cheng et al. (US Pub. No. 2019/0273147 A1), hereafter referred to as Cheng, and further in view of Choi et al. (KR-20180059649-A, published 6/5/2018), hereafter referred to as Choi. 

As to claim 11, Chiu discloses a method (figs 1-20; [0006]) comprising:
forming a semiconductor fin (fig 1, 42) extending above an isolation region (34) in a semiconductor device (30);
depositing a high-k gate dielectric layer (fig 9, layer 94) over and along sidewalls of the semiconductor fin (64), the high-k gate dielectric layer comprising disposition defects ([0038]);
depositing a first work function metal layer (96) over the high-k gate dielectric layer (94), wherein the first work function metal layer comprises an n-type metal ([0039]), and wherein the n-type metal is aluminum ([0039]; work function metal layer comprising an n-type metal that is aluminum);
depositing a capping layer (98) over the first work function metal layer (96), wherein the capping layer (98) comprises the n-type metal ([0039]-[0040]; specifically, layer 96 may be TiAlN);
introducing a passivating species into the high-k gate dielectric layer through the first work function metal layer (fig 10, [0041]-[0049]), wherein introducing the passivating species comprises:
generating a plasma (fig 10, [0041]-[0049]);
exposing the semiconductor device to radicals (fig 10, [0041]-[0049]); and 
after introducing the passivating species (fig 10, [0041]-[0049]), depositing fill metal (99) over the first work function metal layer (96). 
Chiu does not disclose filtering the plasma to provide radicals from an afterglow of the plasma; and wherein the capping layer comprises the n-type metal which is aluminum. 
Nonetheless, Cheng discloses wherein a plasma treatment process includes filtering the plasma to provide radicals from the plasma ([0040]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to filter the radicals from the plasma of Chiu as taught by Cheng since this will suppress ions from entering the substrate.  
Furthermore, Choi discloses wherein both the first work function metal layer (layer 23) and capping layer (layer 24) comprise an n-type metal that is aluminum (pages 4-5). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include an aluminum comprising work function metal layer and capping layer as taught by Choi in the gate structure of Chiu in view of Cheng since this will allow for the adjustment and optimization of the work function of the transistor by using multiple layer materials with an aluminum component. 

As to claim 12, Chiu in view of Cheng and Choi disclose the method of claim 11 (paragraphs above). 
Chiu further discloses wherein generating the plasma comprises generating the plasma from a precursor gas comprising fluorine, nitrogen, or a combination thereof (fig 10, [0041]-[0049]). 

As to claim 14, Chiu in view of Cheng and Choi disclose the method of claim 11 (paragraphs above).
Chiu further discloses wherein introducing the passivating species into the high-k gate dielectric layer through the first work function metal layer comprises using the n-type metal of the first work function metal layer to attract the radicals ([0041]-[0049]). 

As to claim 15, Chiu in view of Cheng and Choi disclose the method of claim 11 (paragraphs above).
Chiu further discloses wherein introducing the passivating species is performed at a temperature of less than 100C ([0041]-[0049]). 

As to claim 16, Chiu in view of Cheng and Choi disclose the method of claim 11 (paragraphs above).
Chiu further discloses wherein the radicals are fluorine radicals, nitrogen radicals, or a combination thereof, and wherein the n-type metal is aluminum ([0041]-[0049]). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Cheng and Choi and further in view of Yang et al. (US Pub. No. 2019/0148539 A1), hereafter referred to as Yang. 

As to claim 13, Chiu in view of Cheng and Choi disclose the method of claim 11 (paragraphs above). 
Chiu does not disclose forming a second work function metal layer between the high-k gate dielectric layer and the first work function metal layer, wherein the second work function metal layer is a p-type work function metal layer. 
Nonetheless, Yang discloses depositing a p-type work function metal layer between a gate dielectric layer and an n-type work function metal layer ([0027]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the p-type work function metal layer between the gate dielectric and the n-type work function metal layer of Chiu in view of Cheng and Choi as taught by Yang since this dual work function metal gate configuration will allow for the metal gate to be used in a p-FET. 

Claims 1, 5-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Nakao et al. (US Pub. No. 2013/0001785 A1), hereafter referred to as Nakao, and further in view of Rao et al. (US Pub. No. 2006/0166452 A1), hereafter referred to as Rao.

As to claim 1, Choi discloses a method (figs 1-16; page 8) comprising:
depositing a high-k gate dielectric layer over and along sidewalls of a semiconductor fin (fig 3, gate dielectric layer 21a and fin 4 shown in fig 16; page 3);
depositing an n-type work function metal layer over the high-k gate dielectric layer (fig 4, layer 23, page 4), the n-type work function metal layer comprising aluminum and being deposited to have a same material composition throughout (page 4);
performing a passivation treatment on the high-k gate dielectric layer through the n-type work function metal layer, wherein the passivation treatment comprises a gas process (treatment A1; supplying a reducing gas such as ammonia to remove native oxide layer as well as provide “an oxygen curing effect while filling an oxygen vacancy that may exist in the high-k dielectric films”; page 4), and wherein the passivation treatment is directly applied to an aluminum compound of the n-type work function metal layer (aluminum compound is provided throughout layer 23); and 
depositing a fill metal (fig 11, layer 36; page 6) over the n-type work function metal layer (23) to form a metal gate stack over the high-k gate dielectric layer (21a), the metal gate stack comprising the n-type work function metal layer (23) and the fill metal (36). 
Choi does not disclose wherein the passivation process includes a remote plasma process. 
Nonetheless, Nakao discloses wherein a process that similarly applies an ammonia reducing gas for removal of an oxide layer includes performing a plasma of the ammonia gas ([0068]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform the passivation process of Choi using a plasma process as taught by Nakao since this will allow for the more efficient removal of the oxide layer as well as the reaction of and decomposition of the ammonia. 
Furthermore, Rao discloses a plasma process for implantation into a dielectric material includes a remote plasma ([0014]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the plasma process of Choi in view of Nakao to include a remote plasma environment as taught by Rao since this will prevent damage to the layer of Choi in view of Nakao. 

As to claims 5-6, Choi in view of Nakao and Rao disclose the method of claim 1 (paragraphs above).
Choi further discloses wherein depositing a high-k gate dielectric layer comprises depositing the high-k gate dielectric layer comprising oxygen vacancies, dangling bonds, or a combination thereof (page 4) and wherein a passivating treatment provides a passivating species in the high-k gate dielectric layer to fill the oxygen vacancies, terminate the dangling bonds, or a combination thereof (page 4).

As to claim 10, Choi in view of Nakao and Rao disclose the method of claim 1 (paragraphs above).
Choi further discloses the fill metal (36) over the n-type work function metal layer (23) comprises depositing the fill metal over the n-type work function metal layer after the passivation treatment (fig 11 after process A1).  

Claims 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Nakao and Rao and further in view of Chiu et al. (US Pub. No. 2019/0035916 A1), hereafter referred to as Chiu.

As to claim 2, Choi in view of Nakao and Rao disclose the method of claim 1 (paragraphs above).
Choi in view of Nakao and Rao do not disclose the radicals.
Nonetheless, Chiu discloses wherein the plasma process comprises exposing the high-k gate dielectric layer to radicals ([0045]-[0049]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform the plasma passivation process of Choi in view of Nakao and Rao including exposing the radicals as taught by Chiu since this will provide further passivation of the high-k gate dielectric layer. 

As to claim 3, Choi in view of Nakao and Rao disclose the method of claim 2 (paragraphs above).
Chiu further discloses wherein the radicals are fluorine radicals, nitrogen radicals, or a combination thereof ([0045]). 

As to claim 4, Choi in view of Nakao and Rao disclose the method of claim 2 (paragraphs above).
Chiu further discloses wherein the n-type work function metal layer comprises aluminum ([0039]), and wherein the passivation treatment comprises using the aluminum to attract the radicals into high-k gate dielectric layer ([0052]). 

As to claim 8, Choi in view of Nakao and Rao disclose the method of claim 1 (paragraphs above).
Choi in view of Nakao and Rao do not disclose the barrier layer. 
Nonetheless, Chiu discloses depositing a barrier layer (98) between the n-type work function metal layer (96) and the fill metal (99). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the barrier layer of Chiu in the gate stack of Choi in view of Nakao and Rao since this will improve the performance and control of the work function of the gate stack. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Nakao and Rao and further in view of Hong et al. (US Pub. No. 2016/0093711 A1), hereafter referred to as Hong. 

As to claim 7, Choi in view of Nakao and Rao disclose the method of claim 1 (paragraphs above).
Choi in view of Nakao and Rao do not disclose depositing an adhesion layer between the high-k gate dielectric layer and the n-type work function metal layer.
Nonetheless, Hong discloses depositing an adhesion layer (TiN layer [0032]) between a high-k gate dielectric layer and a work function metal layer ([0032]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the adhesion of Hong in the transistor structure of Chiu in view of Rao since this will improve the adhesion between the metal and dielectric layers while allowing for the work function of the gate to be controlled. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Nakao and Rao and further in view of Yang et al. (US Pub. No. 2019/0148539 A1), hereafter referred to as Yang. 

As to claim 9, Choi in view of Nakao and Rao disclose the method of claim 1 (paragraphs above).
Choi in view of Nakao and Rao do not disclose depositing a p-type work function metal layer between the high-k gate dielectric layer and the n-type work function metal layer. 
Nonetheless, Yang discloses depositing a p-type work function metal layer between a gate dielectric layer and an n-type work function metal layer ([0027]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the p-type work function metal layer between the gate dielectric and the n-type work function metal layer of Chiu in view of Rao as taught by Yang since this dual work function metal gate configuration will allow for the metal gate to be used in a p-FET. 

Allowable Subject Matter
Claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of independent claim 21.  Specifically, the method comprising: depositing a capping layer over the first work function metal layer, wherein the capping layer comprises the n-type metal, and wherein a concentration of the n-type metal in the capping layer decreases in a direction away from the first work function metal layer; and performing a fluorination treatment on the high-k gate dielectric layer through the first work function metal layer, as recited in claim 21.  Dependent claims 22-24 are allowable because of their dependence from allowable claim 21. 

Pertinent Art
US2017/0110551 A1 is a pertinent prior art reference. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/4/2022